Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Patrick Reedom appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil complaint without prejudice for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Reedom v. Colvin, No. 1:13-cv-02305-RDB (D.Md. Nov. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.